                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    AARON DINGLE,

                            Plaintiff,
                                                                  CIVIL ACTION
          v.                                                      NO. 18-180

    NANCY A. BERRYHILL,

                            Defendant.


                                              ORDER

         AND NOW, this 9th day of May 2019, upon careful consideration of the Report and

Recommendation filed by United States Magistrate Judge Marilyn Heffley (Doc. No. 13) and upon

independent review of the briefs filed by the parties, it is hereby ORDERED that:

         1. The Report and Recommendation (Doc. No. 13) is APPROVED and ADOPTED;

         2. Plaintiff’s request for review is GRANTED IN PART;

         3. The case is REMANDED in accordance with sentence four of 42 U.S.C. § 405(g)1 to

               the Commissioner of the Social Security Administration for proceedings consistent

               with the Report and Recommendation (Doc. No. 13) of United States Magistrate Judge

               Marilyn Heffley; and

         4. The Clerk of Court shall mark this case closed for statistical purposes.

                                                      BY THE COURT:



                                                      / s/ J oel H. S l om sk y
                                                      JOEL H. SLOMSKY, J.

1
     Sentence four of 42 U.S.C. § 405(g) provides that: “[t]he court shall have power to enter, upon
     the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the
     decision of the Commissioner of Social Security, with or without remanding the cause for a
     rehearing.”
